Citation Nr: 1810685	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  17-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of COPD.

2.  The Veteran was not exposed to Agent Orange or asbestos during service.

3.  The Veteran's COPD was not incurred in, and is not otherwise related to, his active service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for COPD.  For the reasons that follow, the Board finds that service connection is not warranted.

A review of the Veteran's VA and private medical treatment records shows a current diagnosis of COPD.  See, e.g., VA treatment record (8/14/2014).

The Veteran contends that this disability is related to exposure to Agent Orange and/or asbestos.  The Board will first address the Veteran's contention regarding Agent Orange and then address the contention regarding asbestos.

VA has promulgated regulations providing that certain diseases associated with exposure to herbicides such as Agent Orange may be entitled to service connection on a presumptive basis; COPD is not such a disease.  38 C.F.R. § 3.309(e).  Nonetheless, if the Veteran was exposed to Agent Orange, then service connection must still be considered based on a direct theory of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

VA has also promulgated regulations providing that exposure to Agent Orange may be presumed for veterans who, in specified circumstances and during specified times, served in the Republic of Vietnam or the Demilitarized Zone of Korea; or who operated, maintained, or served aboard certain U.S. Air Force aircraft.  38 C.F.R. § 3.307(a)(6).  Special VA rules were issued governing adjudication of claims based on veterans' assertions that they were exposed to Agent Orange while serving at certain military bases in Thailand during the Vietnam War Era.  See VA Adjudication Manual M21-1 IV.ii.1.H.5.a.  The Veteran did not serve under any of the above circumstances; thus, exposure to Agent Orange is not presumed.  Nonetheless, it must still be considered on a facts-found basis.  See Combee, 34 F.3d at 1043-44; M21-1 IV.ii.H.7.a.  

In April 2014, the Veteran asserted that his COPD was due to exposure to Agent Orange.  That same month, he was sent a notice letter asking him to identify the details and circumstances surrounding his exposure.  In July 2014, he was contacted via telephone and clarified that he was exposed to Agent Orange while loading planes in Germany.  The Board's review of the Veteran's personnel records shows his only foreign service was in France and his military occupational specialty (MOS) was a heavy truck driver.  In July 2014, the Joint Services Records Research Center (JSRRC) coordinator issued a formal finding of a lack of information required to corroborate exposure to herbicide agents.  Subsequently, in the February 2017 substantive appeal (via VA Form 9), the Veteran wrote that he was in Europe with the 598th and 24th Transportation companies, and they hauled many drums with liquids marked "Hazardous Material."

The Veteran is not competent to relate that he was exposed to Agent Orange or other herbicide agents through the handling of drums marked "Hazardous Material" because his statements, on their face, indicate that he did not have personal knowledge regarding the content of these drums.  38 C.F.R. § 3.159(a)(2).

The Veteran is competent to relate the terms and conditions of his service, insofar as he asserts that he loaded materials onto planes in Germany.  There is nothing obvious which would diminish his credibility.  However, the Board does not find his statements to be persuasive.  As noted above, the Veteran's personnel records indicated that he served in France, not Germany.  Moreover, his MOS was a heavy truck driver and it is not documented that his duties required him to load materials onto planes.  Thus, the Board finds that the Veteran's assertions regarding performing such duties are outweighed by the absence of documentation in his personnel records.  Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (generally distinguishing between credibility and probative value and holding that while the absence of contemporaneous records cannot be used to impugn credibility, once competency and credibility are established the absence of contemporaneous records may be weighed against the lay evidence). 

In sum, the Board finds the Veteran was not competent to relate exposure to Agent Orange or other herbicide agent via handling of drums marked "Hazardous Material" and his assertions of loading materials onto planes while serving in Germany are outweighed by the other evidence of record.  There remains no additional evidence to support exposure to Agent Orange.  Exposure to Agent Orange or other herbicide agent is not established.

Turning to exposure to asbestos, the VA adjudication manual instructs that this may be established on a facts-found basis, see M21-1 IV.ii.1.l.3.c; there are no regulatory presumptions relating to such exposure.  The evidence in support of this is simply the Veteran's plain assertion that he was exposed to asbestos.  The Veteran has not described the details and circumstances surround the exposure, to include the date, time, and/or location.  The Veteran's MOS of heavy truck driver does not correspond to a U.S. Navy MOS which VA has found to have at least a minimal probability of exposure.  See M21-1 IV.ii.1.3.d ("If a Veteran from another branch of service ... held one of the occupations listed below, conceded the probability of exposure accordingly.").  There is nothing obvious that would diminish the Veteran's credibility.  To the extent that he is competent to relate exposure to asbestos during service, the Board finds that this lay evidence is outweighed by the absence of documentation of such exposure in his personnel records and by his working an MOS that VA has not found to have at least a minimal probability of asbestos exposure.  Bardwell, 24 Vet. App. at 39-40; see Buchanan, 451 F.3d 1336-37.  There is no additional evidence weighing in favor of exposure to asbestos during service.  Cf. VA treatment record (2/9/2002) (indicating that the Veteran's wife believed he may have been exposed to asbestos while working in the mines post-discharge from active service).  Exposure to asbestos during service is not established.

To the extent that the Veteran has otherwise asserted that his COPD is related to his active service, the Board finds he is not competent to provide a medical nexus because he does not possess the requisite medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's VA and private medical providers have not indicated there may be a relationship between COPD and his active service.  A review of his service treatment records shows that on the Report of Medical History completed in connection with his May 1962 separation examination, the Veteran marked "yes" to "shortness of breath" and "pain or pressure in chest."  The examining physician, however, annotated that this related to bronchitis in December 1961, which was treated with medication and resolved without sequelae.  The Veteran's service treatment records are otherwise unremarkable for any evidence that could relate to the Veteran's current COPD.  Given a paucity of evidence regarding a potential nexus between the Veteran's current disability and his active service, the Board finds that the low threshold of McLendon has not been met and, therefore, VA does not have a duty to assist in substantiating this claim by providing a medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical examination or opinion).  

There is not a reasonable basis to find that the Veteran's current COPD was incurred in, or is otherwise related to, his active service.  There is no doubt to be resolved; service connection for COPD is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for COPD is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


